Le Grand, C. J.
delivered the opinion of this court.
This is an appeal from a judgment of St. Mary’s county court, rendered by confession on the 5th day of August 1851, in a case docketted by consent on that day. The cause of action filed with the written consent to docket the case, and the confession of judgment, was the bill obligatory of the appellant. The record does not show it was stamped as required by the act of Assembly. Because of this omission, and the want of a declaration in the cause, the appellant asks a'reversal of the judgment, and were it not for the provisions of the act of 1825, ch. 117, he would be entitled to it.
*273That act, however, prohibits the appellant from urging or insisting “upon any point or question which shall not appear by the record to have been raised or made in the county court, and upon which that court may have rendered judgment;” and also provides, that “the Court of Appeals shall not reverse or affirm any such judgment on any point or question which shall not appear to have been presented to the county court, and upon which that court may have rendered judgment.”
Although the Court of Appeals have decided, in the case of Charlotte Hall School vs. Greenwell, 4 Gill and Johns., 407, that the act does not apply to motions in arrest of judgment, because on such motion the whole record is brought before the court, yet the motion must be made before this court can go behind the judgment. Sasscer vs. Walker’s Exc’rs, 5 Gill and Johns., 110.
In the case of Cushwa vs. Cushwa, 9 Gill, 246, there was a prayer which distinctly presented the question on which the Court of Appeals reversed the judgment.
The record in this case presenting no point or question on which the court below decided, we must affirm the judgment.

Judgment affirmed.